Case 3:12-cv-02039-GAG Document 1350 Filed 10/04/19 Page1of1

Del Carmen Consulting, LLC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3122 Westwood Drive invoice No. 938764039401
Arlington, Texas 76012
(817)681-7840
EIN: 45-051-4621
INVOICE =
Customer
Case No. Civil Case No. 12-2039 Date 9/26/19 nee
Address 300 Recinto Sur Street Order No.
City San Juan State: PR ZIP 00901 Rep
Phone FOB eee
Hours Description Unit Price TOTAL
14 Calls, emails, writings, meetings $150.00 $2,100.00
8.5 Review of Documents (i.e., Methodologies) $150.00 $1,275.00
SubTotal $3,375.00
Shipping & Handling
Taxes State
a TOTAL $3,375.00

 

 

 

 

Office Use Only

Signature: La

 

 

 

 

 

 
